DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/963,104 filed 17 July 2020. Claims 1-5, 9-22, and 24 pending. Claims 6-8, 23 and 25 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 20 July 2020, and 17 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-5, 9-22, and 24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shaft" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the shaft" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
For the sake of expediting prosecution and the application of prior art, Examiner shall continue with a best understood standard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-11, 13, 14, 16-19, and 22 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,386,302 to Ivanchich.
Regarding claims 1-4, 9-11, 13, 14, 16-19, and 22 Ivanchich discloses:
Claim 1:
A gearing assembly comprising a rotary input member (10), a rotary output member (12) and a gearing arrangement (gear pairs 32-34, 52-46, 54-48 and 58-50) between the input member and the output member selectively engageable (shifting of shaft 12 between positions shown in figure 1A and 9) to effect a driving engagement between the input member and the output  (gear pair 32-34) having a first gear ratio and a second torque connection (gear pair 52-46) having a second gear ratio, wherein one of the rotary input member and the rotary output member comprises a first shaft (10 or 12) and the first torque connection comprises a first dog clutch (74, 76) comprising a dog hub (72) comprising a hub set of teeth (74) and a surrounding dog ring comprising a ring set of teeth (76), the hub and ring sets of teeth being radially projecting and mutually engageable (as seen in figure 1 A), the dog hub being mounted on the first shaft (12) so as to allow axial movement of the dog hub relative to the shaft and dog ring (shifting of shaft 12 between positions shown in figure 1A and 9), further wherein the hub and ring sets of teeth are dimensioned and spaced so that upon axial movement between the dog hub and the dog ring with the sets of teeth appropriately in register with one another, the teeth in each set may pass through spacings between the teeth in the respective other set, so that the dog hub is moveable between a first disengaged position with the hub set of teeth axially spaced in a first direction from the ring set of teeth (figure 8 and col.4 1.63-74), a first engaged position with the hub set of teeth aligned and engaged with the ring set of teeth (figure 9), and a second disengaged position with the hub set of teeth axially spaced in a second direction from the ring set of teeth (as seen in figure 8 but with teeth 74 located between 78 and 80 for a further shift and col.5 1.72 - col.6 1.2).
Claim 2:
Wherein the second torque connection comprises a second dog clutch comprising a respective dog hub comprising a respective hub set of teeth and a respective surrounding dog ring comprising a respective ring set of teeth, the respective hub and ring sets of teeth being radially projecting and mutually engageable (i.e., 72 can move between any of the gear pairs set forth in claim 1. This means that any two combinations of the above listed gear pairs, in combination with hub 72 with teeth 74, can be a first and second dog clutch).
Claim 3:
Wherein the first and second dog clutches share a common dog hub (i.e., 72), which is moveable between the first engaged position in which driving engagement between the input member and the output member is effected through the first torque connection and a second engaged position in which driving engagement between the input member and the output member is effected through the second torque connection (i.e., at least Figs. 1A, 8 and 9 show axial movement of 72, which can engage any of the gear pairs disclosed in claim 1).
Claim 4:
Wherein the dog hub has a common hub set of teeth for selective engagement with the ring set of teeth of the first dog clutch and a ring set of teeth of the second dog clutch (i.e., 74 is on hub 72 and engages the teeth of the gear pairs).
Claim 9:
Wherein the gearing assembly comprises a gearing arrangement between the input member and the output member selectively engageable to effect a driving engagement between the input member and the output member through at least a first torque connection having a first gear ratio, a second torque connection having a second gear ratio, and a third torque connection having a third gear ratio, wherein the first torque connection comprises a first dog clutch, the second torque connection comprises a second dog clutch, and the third torque connection comprises a third dog clutch (i.e., as set forth in claim 1, gear pairs 32-34, 52-46, 54-48 and 58-50 are located between the input and output shaft, have differing gear ratios, and are each connected to the output via a dog clutch that utilizes hub 72 and teeth 74) .
Claim 10:
Wherein the first, second, and third dog clutches comprise a common dog hub (i.e., 72) which is arranged for movement axially between the first engaged position in which driving engagement between the input member and the output member is effected through the first torque connection, a 5Attorney Docket No.: 5054-0045 Preliminary Amendmentsecond engaged position in which driving engagement between the input member and the output member is effected through the second torque connection, and a third engaged position in which driving engagement between the input member and the output member is effected through the third torque connection, wherein the first engaged position is axially between the second engaged position and the third (i.e., Figs. 1, 8, and 9 show the axial movement of 72 that engages each of the gear pairs).
Claim 11:
Wherein the common dog hub comprises a common set of hub teeth which is for selective engagement with the dog ring of the first dog clutch and respective dog rings of the second dog clutch and the third dog clutch (i.e., 74 of 72 engages the dog rings of each gear pair as shown in figs. 1, 8, and 9).
Claim 13:
Wherein the hub set of teeth and the ring set of teeth are profiled to encourage ease of engagement whilst discouraging dis-engagement when under rotational driving load (i.e., Figs. 1A, 8, and 9 show that the teeth are tapered. Further, at least column 4, lines 4-24 indicate that the tooth shape is considered a taper that aids in engagement).
Claim 14:
Wherein the teeth of the hub set of teeth and/or the ring set of teeth comprise radiused contact surfaces to encourage engagement (i.e., a tapered tooth, as disclosed in the reject of claim 13, is a type of radiused contact surface).
Claim 16:
A gearing apparatus comprising the gearing assembly according claim 1 (see rejection of claim 1) and a shift arrangement for shifting the gearing arrangement between a first state in which there is driving engagement between the input member and the output member through the first torque connection and a second state in which the gearing arrangement does not provide driving (i.e., hub assembly 90 includes clutch 86 that transmit torque between 10 and 12 when engagement and interrupting torque transmission between 10 and 12 when disengaged).
Claim 17:
Wherein the shift arrangement comprises at least one shift stick for acting on the gearing assembly for shifting the gearing arrangement between at least the first state and the second state (i.e., 140) and the at least one shift stick is carried in a slot in the outer surface of the first shaft and arranged 7Attorney Docket No.: 5054-0045 Preliminary Amendment for axial movement relative to the shaft for acting on the gearing assembly in shifting the gearing arrangement between the first state and the second state (slot 138 is part of hub 90 that is on the outer surface of shaft 12).
Claim 18:
A gearing apparatus comprising a gearing assembly comprising a rotary input member (10), a rotary output member (12) and a gearing arrangement (gear pairs 32-34, 52-46, 54-48 and 58-50) between the input member and the output member selectively engageable (shifting of shaft 12 between positions shown in figure 1A and 9) to effect a driving engagement between the input member and the output member through at least a first torque connection (gear pair 52-46) having a first gear ratio and a second torque connection (gear pair 32-34) having a second gear ratio, the gearing apparatus further comprising a shift arrangement (140 and including hub 90 with clutch 86) for shifting the gearing arrangement between a first state in which there is driving engagement  (figure 1 A) and a second state in which the gearing arrangement does not provide driving engagement between the input member and the output member through the first torque connection (figure 9), the shift arrangement comprising at least one shift stick (140) for acting on the gearing assembly for shifting the gearing arrangement between at least the first state and the second state (see dotted line of elements 136 and 138 in figure 1 A), where one of the rotary input member and the rotary output member comprises a first shaft (12) and the at least one shift stick is carried in a slot (slot 138 is part of hub 90 that is on the outer surface of shaft 12) in the outer surface of the first shaft and arranged for axial movement relative to the shaft for acting on the gearing assembly in shifting the gearing arrangement between the first state and the second state (see axial displacement of 140 represented by the dotted line of elements 136 and 138 in figure 1 A).
Claim 19:
Wherein the gearing arrangement has a third state in which there is driving 8Attorney Docket No.: 5054-0045 Preliminary Amendment engagement between the input member and the output member through the second torque connection and the at least one shift stick is arranged for acting on the gearing assembly for shifting the gearing arrangement between at least the first state, the second state and the third state (any of the remaining gear pairs not presented in claim 1 can satisfy this limitation because the shift stick moves 72 into engagement with all 4 gear pairs and 86 allows torque transmission when engaged).
Claim 22:
Further comprising at least one clutch for use in shifting the gearing arrangement between states (86), the clutch comprising at least one clutch hub (90) which is mounted on the first shaft (mounted to 12) so as to allow axial movement of the clutch hub relative to the shaft with rotation of the clutch hub relative to the shaft being resisted, wherein the at least one shift stick is arranged for acting on the at least one clutch hub for causing axial movement thereof (at least Fig. 1A shows dotted portion which is axial displacement of the hub).

Allowable Subject Matter
Claims 5, 12, 15, 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the objected claims must also overcome the current 35 U.S.C. 112(b) rejections on any base or intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4791825 teaches a gearing assembly that is actuated by a dog clutch, but does not teach that a hub ring is engageable with each gear set. 
3600962 teaches a similar structure to the applied art. However, the applied art predates this reference, thus is more applicable in the instant case.
2015/0211633 teaches a dog clutch assembly with specific tooth profiles to aid in engagement, but does not teach any of the gearbox structure of claims 1 or 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659